Citation Nr: 9910771	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-10 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a bowel condition.




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board from a February 1997 decision 
of the VA RO that denied service connection for a bowel 
condition.  


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for a bowel condition.


CONCLUSION OF LAW

The claim for service connection for a bowel condition is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I Background

The veteran served on active duty from December 1942 to 
January 1946.

The veteran's service medical records contain no mention of 
any bowel dysfunction.  The January 1946 service separation 
examination noted a normal anus and rectum, and normal 
abdomen and viscera.

The veteran was admitted to a VA hospital in March 1951 for a 
rectal fissure.  It was reported that that he had had a small 
hemorrhoid for the past year with occasional blood in his 
stool.  The previous December he reportedly had rectal pain 
which subsided after 2 weeks, and he again noted anal pain in 
the last 2 weeks in January.  He was treated by his private 
doctor who recommended that he come to the VA hospital for 
surgical repair.  During the admission he underwent excision 
of a fistula-in-ano and an external hemorrhoid.  He was 
discharged in April 1951 to be followed by his private 
doctor.

In November 1992 the veteran filed a compensation claim for a 
nervous condition and an ear condition, including hearing 
loss, but did not mention any bowel condition.

Since the November 1992 claim, numerous medical records have 
been received showing treatment for physical and psychiatric 
disorders since 1970.  The veteran was admitted to Medical 
Center Hospital of Vermont in September 1970 for depression 
and anxiety.  The admission report notes that his past 
medical history included painful spasms in the right upper 
quadrant with numerous gastrointestinal, barium enemas, and 
gall bladder series showing no pathology.  The surgery for a 
rectal ulcer in 1951 and a more recent one for an internal 
hemorrhoid were noted.  

Records from Washington County Day Hospital in 1983-1984 note 
outpatient treatment for recurrent psychotic episodes since 
1970.  In an August 1983 progress note, it was reported that 
that he had had severe constipation.  His wife said that he 
was on a medicine with a small amount of laxative and a stool 
softener.  It was reported that that he had seen another 
physician for the problem earlier in the year.  Later in 
August 1983, it was reported that that the veteran had what 
appeared to be a bipolar disorder with many years of 
depression, and had multiple medical problems including 
cataracts, cardiovascular disease, hypertension, and diabetes 
mellitus.  It was also noted that he was bothered by severe 
constipation and had a lot of emotional energy tied up in his 
bowel function.  An April 1984 psychiatric progress note 
mentions that the veteran spent much of the meeting talking 
about constipation.  The doctor commented that the veteran 
had a severe problem with constipation plus unfortunately a 
secondary gain with being constipated.

Additional more recent medical records do not identify any 
residuals of the 1951 rectal surgery or show a diagnosis of 
an organic bowel condition, although it was noted the veteran 
at times had bowel complaints.  For example, in a March 1996 
medical record, the examiner commented that it was suspected 
that some of the veteran's gastrointestinal concerns were 
anxiety related since gastrointestinal work-ups had been 
negative. 

II.  Analysis

The veteran claims service connection for a bowel disability 
which he asserts is the result of dietary and hygiene 
hardships associated with his service in the South Pacific in 
World War II.  From documents submitted by the veteran, it 
appears the bowel disorder for which he seeks service 
connection is postoperative residuals of a fistula-in-ano or 
a disorder manifested by constipation.  His claim presents 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that it is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim, and 
it must be denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136 (1994).  For the veteran's claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical evidence, or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records, including the 1946 separation 
examination, are negative for a bowel disability.  The 
evidence shows the veteran was seen for rectal pain in 1951, 
approximately 5 years after his service ended.  When seen in 
1951, he gave a history of a hemorrhoid for one year.  A 
fistula-in-ano and an external hemorrhoid were diagnosed and 
surgically repaired at that time.  There is no medical 
evidence linking such condition to service.  None of the 
other extensive post-service medical records show a diagnosed 
chronic organic bowel disability, although medical records 
beginning many years after service show subjective 
gastrointestinal complaints including constipation, and 
clinicians suspect that such complaints are anxiety related.  

There is no medical diagnosis of a current organic bowel 
disability.  Even if the veteran currently had a medically 
diagnosed bowel disorder, there is no medical evidence 
linking such to an incident of service.  Since the veteran is 
a layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a condition, and his statements on 
such matters do not serve to make his claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Absent competent 
medical evidence of a current diagnosis and a nexus with 
service, the claim for service connection for a bowel 
disability is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a bowel condition is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

